Case: 5:19-cv-00009-CHB-MAS Doc #: 35 Filed: 04/12/21 Page: 1 of 5 - Page ID#: 278




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      (at Lexington)

  HENRY MITCHELL STACY,                            )
                                                   )
          Petitioner,                              )     Civil Action No. 5:19-CV-009-CHB
  v.                                               )
                                                   )
  COMMONWEALTH OF KENTUCKY,                        )   ORDER ADOPTING REPORT AND
                                                   )       RECOMMENDATION
                                                   )
          Respondent.                              )
                                                   )

                                      *** *** *** ***
        Henry Mitchell Stacy filed a petition for habeas corpus relief under 28 U.S.C. § 2254,

 alleging that he received ineffective assistance of counsel. [R. 1] This matter is before the Court

 on the Report and Recommendation filed by United States Magistrate Judge Matthew A. Stinnett

 [R. 33], and Stacy’s Objections to the Judge Stinnett’s Report and Recommendation [R. 34].

        As explained in the Report and Recommendation, Stacy accepted a plea deal on January

 20, 2015 “for crimes arising from his beating, stabbing, and murdering of [a] man in the course

 of committing a robbery.” [R. 33 p. 1] This plea deal recommended “life without the possibility

 of parole on murder, ten (10) years on robbery in the first degree, enhanced to twenty (20) years

 by the persistent felony offender charge, and one (1) year on tampering with physical evidence

 enhanced to ten (10) years by the persistent felony offender charge.” [Id.] He did not appeal

 directly to the Supreme Court of Kentucky, but filed a motion to vacate his conviction, alleging

 ineffective assistance of counsel. [Id.] The state court denied his motion and the Kentucky Court

 of Appeals affirmed the denial on July 6, 2018. [Id.] Stacy then filed this habeas petition on

 January 11, 2019. [Id.] After reviewing the petition and the record, Magistrate Judge Stinnett

                                                 -1-
Case: 5:19-cv-00009-CHB-MAS Doc #: 35 Filed: 04/12/21 Page: 2 of 5 - Page ID#: 279




 concluded that the petition is both procedurally barred and substantively meritless, and

 recommended that this Court dismiss the petition and deny a certificate of appealability. [Id. at

 pp. 1,7].

         Stacy filed objections to Judge Stinnett’s Report and Recommendation, arguing that his

 claims were not procedurally barred because his post-conviction counsel in state court was

 constitutionally ineffective. [R. 34] In support of his argument, Stacy cites, among other cases,

 Brizendine v. Parker, 644 F. App’x 588 (6th Cir. 2016). There the Sixth Circuit explained that

 generally, “before a federal court rules on the merits of a petitioner’s § 2254 petition: (1) the

 petitioner must have exhausted his available state remedies, and (2) the petitioner’s claims must

 not be procedurally defaulted.” Id. at 592 (citing Atkins v. Holloway, 792 F.3d 654, 657 (6th Cir.

 2015)). “To excuse such a procedural default, a petitioner must show cause for the default and

 prejudice from the asserted error.” Id. However, post-conviction counsel’s errors “do not

 generally constitute cause to excuse default,” Id. (citing Coleman v. Thompson, 501 U.S. 722,

 754–55 (1991)), except for in the narrow circumstance where “a state’s procedural framework

 makes it highly unlikely in a typical case that a defendant will have a meaningful opportunity to

 raise a claim of ineffective assistance of trial counsel on direct appeal.” Id.; see also Martinez v.

 Ryan, 566 U.S. 1 (2012); Trevino v. Thaler, 569 U.S. 413 (2013). In that case, procedural default

 does not bar a federal court from hearing a “substantial claim of ineffective assistance at trial,” if

 the petitioner had no post-conviction counsel or had ineffective counsel during the initial-review

 collateral proceeding. Brizendine, 644 F. App’x at 592. Kentucky’s procedural framework falls

 within this exception. Id. Therefore, Stacy’s claims are not procedurally barred if: “(1) his post-

 conviction counsel was ineffective, and (2) his underlying claims alleging ineffective assistance



                                                  -2-
Case: 5:19-cv-00009-CHB-MAS Doc #: 35 Filed: 04/12/21 Page: 3 of 5 - Page ID#: 280




 of trial counsel are ‘substantial,’” meaning they have “some merit.” Id.

          In Brizendine, the plaintiff filed a pro se motion to vacate and set aside his sentence under

 the Kentucky Rule of Criminal Procedure 11.42. Id. at 595. The pro se motion “contained

 conclusory legal assertions but lacked a discussion of the facts or law in support of the legal

 assertions.” Id. Therefore, the state court appointed the plaintiff counsel and ordered counsel to

 “supplement” the pro se motion. Id. Counsel never did, and the state court eventually ruled on

 the pro se motion. Id. As the Sixth Circuit explained, “[a]bsent a supplemental memorandum,

 [plaintiff’s] pleadings failed to satisfy the specificity requirements of Rule 11.42,” and plaintiff’s

 “post-conviction counsel was constitutionally ineffective for failure to submit a supplemental

 memorandum by the three-year deadline.” Id.

          Here, it appears that Stacy’s post-conviction counsel may have likewise been

 constitutionally ineffective as Stacy contends. The Commonwealth’s response notes that Stacy’s

 post-conviction counsel never filed a supplemental motion,1 [R. 24 p. 7], even though the state

 court appointed counsel to “review the record, supplement [Stacy’s] pleadings, and to represent

 [Stacy] at all hearings held regarding this matter.” [R. 24-2 p. 72] Thus, Stacy argues that his

 post-conviction counsel never filed a motion to “rectify, challenge, or remove said procedural

 bar/default” or “file cause and prejudice”—the standard for removing a procedural default—and

 “wholly failed to . . . challenge any known procedural default/ bar applied to him and his case.”

 [R. 34] However, even if Stacy can establish that his post-conviction counsel was



 1
  Although the Commonwealth’s response suggests that Stacy’s post-conviction counsel made a request for an
 evidentiary hearing instead of filing a supplemental motion, the motion for an evidentiary hearing appears to have
 been filed pro se by Stacy and not by his post-conviction counsel. [R. 24-2 p. 53]



                                                         -3-
Case: 5:19-cv-00009-CHB-MAS Doc #: 35 Filed: 04/12/21 Page: 4 of 5 - Page ID#: 281




 constitutionally ineffective for failure to submit a supplement to his Rule 11.42 motion, he has

 not established that his “underlying claims alleging ineffective assistance of trial counsel are

 ‘substantial’” or have “some merit.” Brizendine, 644 F. App’x at 592. As Judge Stinnett found in

 his Report and Recommendation, and this Court agrees, Stacy’s underlying claims are meritless.

        Stacy claims he received ineffective assistance of counsel, which, if proven, could

 constitute a constitutional error. Strickland v. Washington, 466 U.S. 668, 685-87 (1984). To

 prevail on such a claim, Stacy must prove (1) that his counsel’s performance was deficient, and

 (2) he suffered prejudice due to said deficiency. Id. at 687. Deficient performance is shown only

 through proving “counsel’s representation fell below an objective standard of reasonableness.”

 Id. at 687-88. A showing of prejudice requires a “reasonable probability that, but for counsel’s

 errors, the judicial outcome would have been different.” Id. at 694-95.

        Stacy states essentially four grounds for his ineffective assistance claim: (1) counsel

 failed to use a neuropsychologist to investigate his past and his “mental issues as a child,” or to

 conduct an fMRI; (2) counsel was ineffective for failing to file a motion to suppress certain

 evidence as Stacy had asked counsel to do; (3) counsel misled Stacy into believing he “could

 easily give plea back,” did not tell Stacy that the death penalty might be abolished at some point,

 and generally “pressured” him into the plea deal; and (4) similar to his first ground, there was

 “ample evidence supporting a defense with mental issues” but counsel never pursued this. [R. 1]

 With respect to all four grounds, Stacy provides no evidence to support his arguments or explain

 how the judicial outcome would have been different had counsel not committed these alleged

 “errors.” His explanation of “mental issues” is vague and conclusory. Whether to file a motion to

 suppress or to pursue potential defenses is generally a strategic decision made by counsel and is



                                                 -4-
Case: 5:19-cv-00009-CHB-MAS Doc #: 35 Filed: 04/12/21 Page: 5 of 5 - Page ID#: 282




 “virtually unchallengeable.” Leonard v. Warden, Ohio State Penitentiary, 846 F.3d 832, 849 (6th

 Cir. 2017). Additionally, as Judge Stinnett noted, Stacy’s claims that he entered his guilty plea

 uninformed and involuntarily is contradicted by the record, which shows that Stacy confirmed he

 discussed the plea agreement with counsel, understood it, and was accepting the deal of his own

 volition at his state court re-arraignment. [R. 26] His claims of being unduly pressured are

 conclusory and lack any detail. Blackledge v. Allison, 431 U.S. 63, 74 (19770 (“The subsequent

 presentation of conclusory allegations unsupported by specifics is subject to summary dismissal”

 because of the “strong presumption of verity” of the statements made under oath during the plea

 colloquy.). Therefore, the Court finds that Stacy’s claims of ineffective assistance of counsel are

 meritless.

        Accordingly, and the Court being otherwise sufficiently advised,

        IT IS ORDERED as follows:

        1.       The Petition for a Writ of Habeas Corpus [R. 1] is DENIED with prejudice.

        2.       The Magistrate Judge’s Report and Recommendation [R. 33] is ADOPTED as

 the opinion of this Court.

        3.       A separate Judgment will be entered contemporaneously with this Order.

        This the 12th day of April, 2021.




                                                -5-
